Citation Nr: 0905268	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an award of special monthly pension based upon 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945 and from July 1948 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in June 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on the 
need for regular aid and attendance are met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.351, 3.352 (2008).

2.  The criteria for entitlement to SMP benefits by reason of 
being housebound are not met.  38 U.S.C.A. §§ 1502, 1513, 
1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2008); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Entitlement to Special Monthly Pension

The Veteran seeks entitlement to an award of special monthly 
pension based upon the need for regular aid and attendance or 
on account of being housebound.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
Veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the Veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if the Veteran is not in 
need of regular aid and attendance and, in addition to having 
a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the Veteran is substantially confined 
to his or her dwelling and the immediate premises, except for 
medical treatment purposes, or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006); 38 C.F.R. § 3.351(d). 

However, the Court has held that a Veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the Veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Id. at 222.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

In August 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding his claim of entitlement 
to an award of special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.  After examination, the Veteran was noted to have 
a best corrected visual acuity of 5/200 or less in both eyes.

In light of the evidence, the Board finds that entitlement to 
an award of special monthly pension based upon the need for 
regular aid and attendance is warranted because, as noted 
above, after examination in August 2008 the Veteran was noted 
to have a visual acuity of 5/200 or less in both eyes.  As 
such, entitlement to an award of special monthly pension 
based upon the need for regular aid and attendance is 
granted.

In light of the Board's finding that entitlement to an award 
of special monthly pension based upon the need for regular 
aid and attendance is warranted, the Veteran is precluded 
from an award of special monthly pension based on account of 
being housebound.  See 38 C.F.R. § 3.351(d).  As such, 
entitlement to an award of special monthly pension based on 
account of being housebound is denied.


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, in regard to the Veterans' claim of entitlement 
to an award of special monthly pension based on account of 
being housebound, VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 2001 to June 2007.  The Veteran 
submitted private treatment records from Doctor's Hospital, 
dated July 1981 to September 1981 and Dr. E.G.L., dated in 
December 1981.  The appellant was afforded a VA medical 
examination in August 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to the Veteran's claim of entitlement to an award 
of special monthly pension by reason of need for regular aid 
and attendance, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Entitlement to SMP by reason of need for regular aid and 
attendance is granted.

Entitlement to SMP by reason of being housebound is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


